Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/329,469, filed on 2/28/2019 in which claims 1-15 are presented for examination.
Status of Claims
	Claims 1-15 are pending, of which claims 1, 8, and 13 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
Claim 13 is directed to a non-transitory computer-readable medium excluding signal per se and thus meets the requirements of 35 USC section 101. 
The examiner notes no claims invokes 35 USC § 112 6th paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-12 are rejected under 35 U.S.C. 101 because independent claim 8 of dependent claims 9-12 lacks a hardware component for a device since a data store, behavior tracking module, behavior comparison module, and authentication module can 
Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if claim is re-written to overcome the 35 USC 101 rejection to claim to claim 8.
IDS
	References cited in the IDS filed on 2/28/2019 have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-11, 13-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Seif (US 2017/0236330 A1), in view of Lymberopoulos et al. (US 2015/0213244 A1) hereinafter Lymberopoulos.
As to claim 1, Seif teaches a method, comprising: authenticating a user of a device using a static authentication technique (see para. [0032] e.g., using user ID and password for authentication); 
see para. [0041], e.g., behavior patterns extracted based on authentication information inputted through the motion sensor; see also para. [0044]), and where the behavior profile identifies distinctive user habits (see para. [0035] e.g., typing patterns representative of the user); 
monitoring usage of the device (see para. [0035], e.g., authentication module extracting typing patterns during user ID or password inputting through a keyboard).	Seif does not explicitly teach but Lymberopoulos teaches the following limitations - periodically updating a behavior similarity index that describes a similarity between the usage of the device and the patterns of device usage behavior, where the behavior similarity index is weighted based on the distinctive user habits (see para. [0064]-[0067]) and restricting access to the device when the behavior similarity index reaches a predefined threshold (see para. [0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Seif and Lymberopoulos before him or her, to modify the scheme of Seif by including Lymberopoulos for user authentication gestures.
As to claim 8, Seif teaches a device, comprising: a data store to store behavior profiles associated with a set of users (see para. [0047]), where the behavior profiles describe patterns of device usage behavior associated with respective users (see para. [0028]); a behavior tracking module to gather device usage information as the device is being operated (see para. [0035], e.g., authentication module); a behavior comparison module (see para. [0030]); and an authentication module to provide initial access to the device upon successfully authenticating a user based on a credential associated with the user, to designate, based on the successful authentication, the selected behavior profile used by the behavior comparison module (see para. [0032] and [0052]).
	Seif does not explicitly teach but Lymberopoulos teaches the following limitations - a behavior comparison module to periodically generate a behavior similarity index that describes a similarity between the device usage information and a selected behavior profile in the data store; and an authentication module to restrict access to the device when the behavior similarity index reaches a predefined threshold (see para. [0064]-[0067] and para. [0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Seif and Lymberopoulos before him or her, to modify the scheme of Seif by including Lymberopoulos for user authentication gestures. The suggestion/motivation for doing so would have been to permit a user authentication based on biometric features meeting a certain threshold score and improve biometric user authentication by updating reference biometric features for changing user biometric features.

As to claim 13, claim 13 include similar limitations as claim 1 and thus is rejected under the same rationale as claim 1. 
As to claim 2, in view of claim 1, Seif teaches generating the behavior profile (see para. [0035]).
As to claim 3, in view of claim 1, Lymberopoulos teaches updating the behavior profile (see para. [0064]-[0067]). 
As to claim 5, in view of claim 1, Lymberopoulos teaches where the patterns of device usage include information describing one or more of, hand motion data, mouse motion data, keystroke metrics, and stress data (see para. [0012]-[0013], [0076], [0077]).
As to claim 6, in view of claim 5, Lymberopoulos teaches where the hand motion data is obtained by tracking motion of a sensory device (see para. [0012]-[0013]).
As to claim 7, in view of claim 1, Seif teahches where the static authentication technique is one of, image based authentication, password authentication, voice authentication, and possession based authentication (see para. [0047]).
As to claim 9, in view of claim 8, Seif teaches a set of input components, where the input components are used by the behavior tracking module to generate the device usage information (see para.[0028] and [0035]). 
As to claim 10, in view of claim 9, Seif teaches where the set of input components include a hand motion tracking component that receives hand motion data during usage of the device (see para. [0035]).
As to claim 11, in view of claim 8, Seif teaches a profile generation module to update a behavior profile based on device usage information gathered by the behavior tracking module (see para. [0035])\
As to claim 14, in view of claim 13, Seif teaches where the instructions further cause the computer to build the behavior profile during a setup period (see para. [0012]-[0013]).
As to lcaim 15, in view  of claim 14 Seif teaches where the user is instructed to perform a specific set of tasks when building the behavior profile (see para. [0013]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497